COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00260-CV


DFW International Airport Board            §    From the 153rd District Court

                                           §    of Tarrant County (153-257700-11)
v.
                                           §    January 30, 2014

Ysenia Boykin                              §    Opinion by Justice Dauphinot


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that Appellant DFW International Airport Board shall

pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By ___/s/ Lee Ann Dauphinot____________
                                         Justice Lee Ann Dauphinot